Case 1:20-cv-01509-CJN Document 28-6 Filed 06/17/20 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

J.B.B.C., a MINOR CHILD, by and through his

father and next friend, Carlos Emilio Barrera Case No. 1:20-cv-01509 (CJN)
Rodriguez,
Plaintiff, DECLARATION OF ACTING ASSISTANT
FIELD OFFICE DIRECTOR DANIELLE
vs. HERNANDEZ

CHAD WOLF, Acting Secretary of Department
of Homeland Security, et al.,

Defendants.

 

 

I, Danielle Hernandez, hereby declare as follows:

1, I am an Acting Assistant Field Office Director at the El Paso Office of
Enforcement and Removal Operations (ERO), U.S. Immigration and Customs Enforcement
(ICE), within the U.S. Department of Homeland Security (DHS) in El Paso, Texas. I oversee the
Non-Detained Unit, which encompasses the Non-Detained Operations Unit, Migrant Protection
Protocol Unit and the Field Office Juvenile Coordinators. The Non-Detained Unit is responsible
for the detention, release and removal of individuals, family units, and unaccompanied minors in
immigration proceedings. I am responsible for a program consisting of approximately 50
employees.

2. In connection with my job responsibilities, I am familiar with this litigation. The
following statements are based upon my person knowledge or on information supplied to me in

the course of my professional responsibilities.

3, Pursuant to 19 U.S.C. § 1401(i), the Deputy Director and Senior Official
Case 1:20-cv-01509-CJN Document 28-6 Filed 06/17/20 Page 2 of 3

Performing the Duties of the ICE Director exercised his delegated authority to designate the
Executive Associate Director (EAD) for ERO as a “customs officer” for purposes of aiding in
the enforcement of quarantine rules pursuant to 42 U.S.C. § 268(b) The EAD for ERO then
redelegated that authority to all ERO immigration officers. All ERO immigration officers can
therefore exercise the authority of “customs officers,” as identified in the Centers for Disease
Control and Prevention (CDC) Order Suspending Introduction Of Persons From A Country
Where A Communicable Disease Exists (March 20, 2020), 85 Fed. Reg. 17060 (Mar. 26, 2020)
(CDC Order), and under 42 U.S.C. § 268(b), to help with the enforcement of the CDC Order.

4, On June 4, 2020, ERO was notified that U.S. Customs and Border Protection
(CBP) had determined that J.B.B.C. was subject to the CDC Order, and that he should be
returned to Honduras. On June 5, 2020, in order to aid the CDC in effectuating the return, ERO
requested that ICE contractor MVM transport and supervise J.B.B.C. pending a flight to
Honduras that was scheduled for June 10, 2020, which was the next available flight to Honduras.

5. While supervised by MVM, J.B.B.C. has been housed in a hotel as he awaits his
return flight to Honduras that was initially scheduled for June 10, 2020. He was transported
from his hotel in anticipation of that flight, but in light of this litigation, J.B.B.C. did not
complete his return to Honduras via the June 10, 2020 flight. Instead, he returned to a hotel in
the El Paso area where he has been housed since.

6. On the evening of June 8, 2020, I learned that J.B.B.C. raised a claim for
protection under the Convention Against Torture (CAT) through his attorney. I referred the
matter to headquarters. On June 10, 2020, I referred J.B.B.C.’s case to the US. Citizenship and
Immigration Services (USCIS) Houston Asylum Office for an interview to assess his claim.

USCIS conducted an assessment of J.B.B.C.’s claim on June 10, 2020. I understand that
Case 1:20-cv-01509-CJN Document 28-6 Filed 06/17/20 Page 3 of 3

screening interviews are conducted by an asylum officer who assesses whether it is more likely
than not that the alien will be tortured in the country to which he or she will be sent. I received
notice from USCIS on June 10, 2020 that the asylum officer who assessed J.B.B.C.’s claim
concluded that J.B.B.C. did not establish a claim for protection under CAT, and that USCIS
requested its decision be served on J.B.B.C. The decision was served on J.B.B.C. on the
morning of June 11, 2020.

7. In some cases, minors traveling alone from northern triangle countries, including
Honduras, are provided temporary housing, often in hotels, for a short period of time while ICE
finalizes the logistics for a flight to return them to their native country. While in temporary
housing, such minors, including J.B.B.C., are provided basic necessities, including, but not
limited to: daily medical visits, frequent temperature checks, issuance of personal protective
equipment to include masks arid gloves with replacements readily available, access to hand soap
and hand sanitizer, daily room cleaning and regular disinfecting, and daily telephone calls (with
the option for video calls) with family.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.

Executed in El Paso, Texas on this 17th day of June, 2020.

 

|
Dan€lle Hernandez
Acting Assistant Field. Office Director

Enforcement and Removal Operations
U.S. Immigration and Customs Enforcement
U.S. Department of Homeland Security

Ww
